Citation Nr: 1333833	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  10-21 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right shoulder strain.

2.  Entitlement to an evaluation in excess of 10 percent for left knee internal derangement.

3.  Entitlement to a compensable evaluation for right knee impairment prior to October 4, 2010, and an evaluation in excess of 10 percent from October 4, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from December 2005 to February 2007.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

When the case was before the Board in November 2012, it was remanded for further development.  The case is once again before the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The knee issues are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran is right-handed dominant.

2.  For the entire period of the claim, the Veteran's right shoulder disability has been manifested by limitation of motion no worse than 145 degrees forward flexion and 140 degrees abduction.



CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 percent for right shoulder strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes 5201-5203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013),, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a pre-adjudication letter mailed in April 2009.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The record also reflects that the Veteran was provided VA examinations in 2007, 2009, 2010, and 2012.  In combination, the reports of these examinations are adequate for rating purposes.

The Board acknowledges that the Veteran's representative alleged in July 2013 written argument that the shoulder disability is more severe than noted during the December 2012 VA examination.  However, he did not explain why he believes that is the case, identify any deficiency in the report of the December 2012 VA examination, or allege that the disability has worsened since the December 2012 examination.  The Board has not found the December 2012 VA examination report to be deficient.  It reflects that the examiner reviewed the Veteran's pertinent history, conducted a thorough examination of the Veteran's right shoulder, and provided all information required for rating purposes.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's right shoulder strain is rated 10 percent disabling under Diagnostic Code 5203, for impairment of the clavicle or scapula.  Under Diagnostic Code 5203, a 10 percent rating is awarded for malunion of the clavicle or scapula or, in the alternative, for nonunion of the clavicle or scapula without loose movement.  A 20 percent rating is awarded if the clavicle or scapula impairment is manifested by nonunion with loose movement or, in the alternative, if there is dislocation of the clavicle or scapula.  The criteria under Diagnostic Code 5203 are the same whether rating the major or minor arm.  

Shoulder disabilities can also be rated based on limitation of motion.  A 20 percent rating is warranted for limitation of the motion of the major or minor arm at the shoulder level or limitation of motion of the minor arm to midway between the side and shoulder level.  A 30 percent rating is authorized for limitation of motion of the major arm to midway between the side and shoulder level or for limitation of motion of the minor arm to 25 degrees from the side.  A 40 percent rating is warranted for limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran claims his right shoulder disability is worse than currently rated.  He asserts that he has constant pain, which affects his overall lifestyle and ability to care for his infant son.

The medical evidence indicates the Veteran is right-hand dominant and, thus, his disability affects his "major" side.  His right shoulder is currently rated 10 percent for impairment of the clavicle or scapula under Diagnostic Code 5203.

VA outpatient treatment records confirm periodic complaints and treatment for right shoulder pain.  In February 2010, the Veteran was seen with a history of right shoulder pain for four to five months with swelling, stiffness, and tingling into the elbow and hand.  At that time, the VA physician noted the possibility of superimposed entrapment neuropathy (carpal tunnel syndrome).  The neurological examination at that time revealed "mild right rhomboids weakness."

The Veteran was afforded a VA examination in September 2007.  The diagnosed right shoulder stain manifested by some tenderness, pain, and limited motion.  Range of motion testing indicated forward flexion to 180 degrees (full) with pain, internal rotation and external rotation to 90 degrees (full) with pain.  Although range of motion testing revealed full motion, the examiner noted the Veteran had pain through 50 percent of the motion.  

In May 2009, the Veteran underwent another VA examination.  He complained of chronic right shoulder pain, stiffness, weakness, giving way, and crepitance.  On examination, the examiner found no dislocations, but crepitus and tenderness were noted.  Range of motion testing revealed limitation of forward flexion to 160 degrees, limitation of abduction to 155 degrees, limitation of internal rotation to 85 degrees, and limitation of external rotation to 90 degrees.  The examiner noted pain on repetitive testing, but no additional loss of motion.  The Veteran was diagnosed with chronic right shoulder pain.

The Veteran was also afforded a VA examination in October 2010.  He complained of daily, severe pain which typically occurred with activities, including lifting.  On examination, the examiner found no deformity, no giving way, no instability, no weakness, no incoordination, no dislocations or subluxations, no locking, and no effusion.  The examiner confirmed pain and stiffness on examination with limited motion.  Range or motion testing revealed limitation of forward flexion to 160 degrees, which decreased to 145 degrees on repetition due to pain.  Abduction was limited to 148 degrees, which did not change on repetition.  Internal rotation was limited to 46 degrees and external rotation was measured at 90 degrees, neither changing on repetition.  An X-ray study of the right shoulder revealed mild sclerotic changes of the greater tuberosity of the humerus.  The examiner diagnosed right shoulder strain.

The Veteran was most recently afforded a VA examination in December 2012.  He was again diagnosed with right shoulder strain with localized tenderness and guarding, but no evidence of dislocation, ankylosis, or weakness.  Forward flexion was limited to 170 degrees, with pain starting at 170 degrees and no change on repetition.  Abduction was limited to 130 degrees, with pain starting at 130 degrees and no change on repetition.  Further testing revealed positive Hawkins' impingement test, positive empty-can test, and positive external rotation/infraspinatus strength test.  These tests indicate rotator cuff impairment and weakness.

In short, the medical evidence indicates the Veteran's right shoulder disability is manifested by chronic strain, pain, tenderness, and limited motion.  

Range of motion has differed from normal (full) range of motion to pain through 50 percent of the full range of motion.  Again, when evaluating a disability involving a joint, adequate consideration must be given of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45; see also DeLuca, 8 Vet. App. 202.  

Here, forward flexion has never been limited to less than 145 degrees, even on repetition.  Abduction has never been limited to less than 130 degrees, even on repetition.  Although the 2007 VA examiner noted pain through 50 percent of motion, he found that the Veteran had full range of motion.  The 2012 VA examiner found that pain began at 170 degrees forward flexion and 130 degrees abduction.  Examiners also noted the Veteran's contentions of flare-ups after any lifting activity.  

Even taking into consideration DeLuca factors, there is no evidence indicating that the limitation of motion is close to the limitation at the shoulder level required for a higher rating under Diagnostic Code 5201.  Similarly, a higher rating on the basis of ankylosis is not warranted under Diagnostic Code 5200.

The evidence also shows that the Veteran's right shoulder disability is not manifested by dislocation or nonunion of the clavicle, scapula, or humerus so an increased rating is not warranted under Diagnostic Code 5202 or 5203.

For these reasons, the Board concludes a rating greater than 10 percent for the Veteran's right shoulder strain is not warranted.

Other Considerations

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As explained above, the evidence indicates the Veteran's right shoulder disability is manifested by pain and resulting limitation of motion.  His overall functional impairment is contemplated by the schedular criteria.  Therefore, referral of this claim for extra-schedular consideration is not in order.

The Board has also considered whether a claim of entitlement to a total rating based on unemployability (TDIU) due to the service-connected right shoulder disability has been raised.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran applied for TDIU and his claim was denied in an August 2009 rating decision.  He did not appeal.  Further, the medical evidence reveals the Veteran is currently working.  For these reasons, the Board concludes the issue of entitlement to a TDIU based on the service-connected right shoulder disability is not properly before the Board.


ORDER

Entitlement to an evaluation in excess of 10 percent for right shoulder strain is denied.


REMAND

The Veteran claims his knee disabilities are more severe than currently rated.  

The Veteran was afforded VA examinations in September 2007, May 2009, October 2010, August 2011, and December 2012.  The findings within the VA examination reports of record have varied and, at times, been contradictory.  

While the reports of the VA examinations in 2007 and 2009 indicate the Veteran's left knee disability is worse than his right knee disability, causing the Veteran to walk with an anatalgic gait, VA examinations performed in October 2010 and December 2012 showed the opposite (that the right knee disability is worse than the left knee), noting a normal gait.  

The Veteran maintains his knees are instable and give-out on him.  The 2007 and 2009 VA examiners did not note instability of either knee.  The October 2010 VA examiner found no instability or meniscus abnormality of the left knee, but indicated a positive McMurray's test of the right knee indicative of meniscus abnormality.  In contrast, the August 2011 VA examiner found objective evidence of instability of the left knee with a positive McMurray's test and no instability or meniscus abnormality of the right knee.  The December 2012 examiner found slight recurrent subluxation and dislocation of the right knee, but no such abnormality of the left knee.  The 2012 VA examiner further found no instability of either knee.  

In light of the inconsistencies in the medical evidence, the Board concludes a new VA examination is necessary to clarify the findings and current severity of each knee disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA treatment records for the period since February 2010.

2.  Then, afford the Veteran a VA examination to determine the current degree of severity of his service-connected knee disabilities

The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  To the extent possible, the examiner should be requested to reconcile the conflicting medical evidence concerning whether the Veteran has meniscal damage, instability, subluxation and dislocation of the knees.

The rationale for all opinions expressed must also be provided.  

3.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. § 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation showing that the Veteran was properly notified of the examination must be associated with the record.  

4.  The RO or the AMC should also undertake any other indicated development.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


